DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 03-11-2021 is acknowledged.  The traversal is on the ground(s) that the step of preparing a plurality of electrodes described in the Office Action mailed 02-18-2021 is not a materially different process as required in MPE 806.05(f).  This is not found persuasive because as described in Office Action mailed 02-18-2021 the cutting and laminating steps are described as one step for preparing the plurality of electrodes by cutting a plurality of electrode units together and bending the electrodes to obtain an electrode assembly.
The requirement is still deemed proper and is therefore made FINAL. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-15-2019 and 06-02-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0170471 hereinafter Kanemoto. 
Regarding Claim 1, Kanemoto teaches a secondary battery [100] comprising: an electrode group [3]; and an electrolyte disposed in a battery case [2] (paragraphs 48, 121), wherein the electrode group is formed by laminating a positive electrode plate [31] and negative electrode plate [32] with a separator [33] disposed between the electrodes (paragraph 50), wherein the positive electrode plate [31] comprises a positive current collector with active 
 
    PNG
    media_image1.png
    726
    1126
    media_image1.png
    Greyscale


Regarding Claims 2-6, Kanemoto teaches that the positive and negative electrode laminate body includes first electrode multi-units of the electrode multi-units configured as a positive electrode and second electrode multi-units of the electrode multi-units configured as a 
Regarding Claim 7, Kanemoto teaches that the two or more electrode material layers of the electrode multi-unit independently have a rectangular shape or an irregular shape in a plan view of the electrode current collector (see figure 2). 
Regarding Claim 8, Kanemoto teaches that in the electrode multi-units, a first surface of a first of the electrode material layers and a second surface of a second of the electrode material layers of any two electrode material layers adjacent to each other with the bent non-forming region interposed between them form an angle of 0o to 90o (see annotated figures above). 
Regarding Claims 9 and 10, Kanemoto teaches that in the electrode group, the electrode current collector of the outermost positive electrode does not have an electrode material layer on an outer side thereof and an electrode other than an outermost electrode has electrode material layers on both sides of the electrode current collector (paragraphs 31, 122). 
Regarding Claim 11, Kanemoto teaches that the exterior body is a hard case (paragraph 48). 
Regarding Claim 12, Kanemoto teaches that the active material layer is capable of occluding and releasing lithium ion (paragraph 121). 
Regarding Claim 13, Kanemoto teaches that the battery has a notch portion or step portion (see figures 1-2).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,998,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a laminated secondary battery comprising: an exterior body; and an electrode assembly and an electrolyte accommodated in the exterior body, wherein the electrode assembly includes: a positive and negative electrode laminate body including an electrode current collector and two or more electrode material layers on the electrode current collector with a non-forming region interposed therebetween, the electrode assembly being bent in the non-forming region to form an electrode multi-unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.